Dismissed and Opinion filed September 26, 2002








Dismissed and Opinion filed September 26, 2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00887-CV
____________
 
THE UNIVERSITY OF TEXAS MEDICAL BRANCH AT
GALVESTON, Appellant
 
V.
 
DYLAN DIRK SARVER and wife, KAREN ANN
SARVER, Appellees
 

 
On Appeal from the 122nd District Court
Galveston County, Texas
Trial Court Cause No. 01CV0651
 

 
M
E M O R A N D U M   O P I N I O N
This is an interlocutory appeal from the denial of a plea to
the jurisdiction signed August 2, 2002. 
On September 23, 2002, appellant filed a motion to withdraw its appeal
because appellant no longer desires to prosecute its appeal.  See Tex.
R. App. P. 42.1.  The motion is
granted. 
Accordingly, the appeal is ordered dismissed.  
PER CURIAM
Judgment rendered and Opinion
filed September 26, 2002.
Panel consists of Justices
Edelman, Seymore and Guzman.
Do Not Publish C Tex. R. App. P. 47.3(b).